UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014. OR o TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . 000-52864 (Commission file number) Entia Biosciences, Inc. (Exact name of registrant as specified in its charter) Nevada 26-0561199 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 13ualatin-Sherwood Rd, Sherwood, OR 97140 (Address of principal executive offices) (509) 427-5132 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Table of Contents Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YESoNOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. YES o NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES oNO x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive DataFile required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer oNon- accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant is $3,183,009 based on the stock market price of the company’s shares on June 30, 2014.Shares of common stock held by each officer and director and by each person who is known by the registrant to own 5% or more of the outstanding common stock, if any, have been excluded in that such persons may be deemed to be affiliates of the registrant.The determination of affiliate status is not necessarily a conclusive determination for any other purpose. Number of shares outstanding of the issuer’s common stock as of March 30, 2015: 16,709,309 shares. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents TABLE OF CONTENTS Page PART I 5 Item 1. Business 5 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 16 PART II 17 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 22 Item 8. Financial Statements and Supplementary Data 23 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 43 Item 9A. Controls and Procedures 43 Item 9B. Other Information 44 PART III 45 Item 10. Directors, Executive Officers and Corporate Governance 45 Item 11. Executive Compensation 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item 13. Certain Relationships and Related Transactions, and Director Independence 52 Item 14. Principal Accounting Fees and Services 53 PART IV 54 Item 15. Exhibits, Financial Statement Schedules 54 SIGNATURES 56 Table of Contents CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION This Report on Form 10-K and the documents incorporated by reference include “forward-looking statements.” To the extent that the information presented in this Report on Form 10-K discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as “intends,” “anticipates,” “believes,” “estimates,” “projects,” “forecasts,” “expects,” “plans” and “proposes”.Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements.These include, among others, the cautionary statements in the “Risk Factors” and “Management’s Discussion and Analysis or Plan of Operation” sections of this Report on Form 10-K.These cautionary statements identify important factors that could cause actual results to differ materially from those described in the forward-looking statements.When considering forward-looking statements in this Report on Form 10-K, you should keep in mind the cautionary statements in the “Risk Factors” and “Management’s Discussion and Analysis” sections below, and other sections of this Report on Form 10-K. The statements contained in this Report on Form 10-K that are not purely historical are forward-looking statements including, without limitation, statements regarding our expectations, objectives, anticipations, plans, hopes, beliefs, intentions or strategies regarding the future.All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements.It is important to note that our actual results could differ materially from those included in such forward-looking statements.There are many factors that could cause actual results to differ materially from the forward-looking statements. For a detailed explanation of such risks, please see the section entitled “Risk Factors” beginning on page 15 of this Report on Form 10-K. Such risks, as well as such other risks and uncertainties as are detailed in our SEC reports and filings for a discussion of the factors that could cause actual results to differ materially from the forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on the forward-looking statements. The following discussion should be read in conjunction with the audited consolidated financial statements and the notes included in this Report on Form 10-K and the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 4 Table of Contents PART I Item 1.Business Background Entia Biosciences, Inc. (“Entia”) is a biotechnology company that has acquired the exclusive worldwide rights to the genetic transporter for L-Ergothioneine (Ergo), a powerful amino acid that Entia believes is essential to life.Ergo cannot be synthesized by mammals but is acquired exclusively from the diet and carried by this unique and specific transporter (human gene symbol SLC22A4) to cells throughout the body.Research studies by Entia have confirmed significant transporter activity in diabetes, arthritis, alopecia areata (hair loss) and other serious non-communicable chronic conditions, suggesting an important physiologic role for Ergo in diseases afflicting millions of people world-wide.We have also acquired the exclusive rights to UV light enrichment technology for Ergocalciferol, the food-based version of Vitamin D, which has also been linked to a variety of serious medical conditions. Since 2011, we have been conducting pre-clinical and clinical pilot studies evaluating a proprietary organic compound that contains elevated concentrations of these two nutrients and other important co-factors from mushrooms (ErgoD2®) and have observed significant improvements in both symptoms and disease associated biomarkers of patients with diabetes/anemia, Parkinson’s disease, and chronic kidney disease.We have also conducted several immunohistochemistry (IHC) studies that have confirmed significant Ergo transporter activity at the sites of rapidly dividing cells (macrophages and stem cells) suggesting Ergo is genetically required to prevent/repair damage from free radicals and support the production/maintenance of healthy cells.The results from our pre-clinical and clinical studies suggest that our ErgoD2® compound has the potential to play an important physiologic role in iron related disorders and auto-immune conditions afflicting millions of people world-wide. We have filed patent applications on the use of Ergo and D2 in several therapeutic and non-therapeutic applications and will commence follow-on studies to confirm our positive initial clinical results in larger patient populations, with the objective of releasing our first branded medical foods for the treatment of anemia (ErgoD2® Hemo), neurodegenerative disease (ErgoD2® Neuro), and potentially other therapies as our funding allows.‘Over-the-counter’ (OTC) strength versions of these formulations and other consumer-oriented products for the general wellness and beauty markets are currently being offered online and through a limited number of resellers by our wholly owned subsidiary Total Nutraceutical Solutions (TNS).In 2014, the Company signed its first national distribution agreement for GROH®, a boutique medical luxury line of hair and skin care products to be retailed through professional high-end salons and day spas. Our Business Entia believes that its ErgoD2® platform may play an essential role in achieving iron homeostasis in various disease states and will be the core of our innovative medical therapies.These therapies, aim to positively affect DNA synthesis, red blood cell production, neuronal function, and the immune system and are proving applicable to diseases such as Chronic Kidney Disease, Parkinson’s, Alzheimer’s, Multiple Sclerosis, Diabetes, Alopecia, Psoriasis and those suffering from hair loss.ErgoD2® is a proprietary pharmaceutical grade organic compound from whole food that contains the micro-nutrients L-Ergothioneine, an amino acid with a dedicated transporter (SLC22A4), and vitamin D2, that has been naturally enriched using patented technology licensed from Penn State University. These genetically required nutrients have recently been implicated in iron regulation and intracellular iron chelation, indicating their therapeutic potential. In the United States, the 19-24 million adults currently suffering from early to late chronic kidney disease (CKD) are seeing a primary care physician and have limited access to therapy beyond suggested lifestyle modifications (dietary restrictions and iron supplementation).There are an additional 1.1 million CKD patients who have anemia but have not yet begun dialysis therapy and another 350,000 that are currently receiving hemodialysis.We believe that our ErgoD2® Hemo product will become a widely prescribed, cost-effective companion therapy for all three groups in the early stages of the disease and dialysis and erythropoietin stimulating agent (“ESA”) like Epogen® treatments in the later stages; reducing mortality risks and improving quality of life.This combinational approach also seeks to reduce the amount of ESA’s and other expensive drugs needed for treatment, which can dramatically increase the bottom line for dialysis providers that are subject to capped reimbursement rates.The CKD market alone represents a combined $11.5 billion opportunity in the US.There are more than 1 million people living with Parkinson’s disease in the US and another 0.3 million with MS.Iron is also a factor in a number of auto-immune conditions including diabetes, rheumatoid arthritis (joints), psoriasis (skin/nails), and alopecia (hair). 5 Table of Contents We intend to rapidly integrate into these existing market opportunities by leveraging the regulatory advantages described in the Orphan Drug Act (21 U.S.C. 360ee (b) (3)) related to Medical Foods. Unlike common OTC supplements for general wellness, which are not allowed to make claims of efficacy, Medical Foods are prescribed by a healthcare provider to tackle nutritional deficiencies related to a specific medical condition or disease being treated. When used in conjunction with pharmaceuticals, Medical Foods can also reduce required medication dosages and can be effective in preventing or reducing the associated side effects.In addition, Medical Foods are currently not regulated by the Food and Drug Administration, which significantly decreases the overall timing, investment, and risks typically associated with bringing a new pharmaceutical to market. To bring ErgoD2®-based Medical Foods to market, we will need to clinically validate their efficacy through independent studies that will comprehensively evaluate disease-associated biomarkers and their relationship with markers of iron regulation.In our upcoming follow-on studies, we intend to initially recruit patients in four categories: (1) at risk for developing anemia or kidney disease; (2) diagnosed with early stage kidney disease, accompanied by anemia; (3) diagnosed with advanced-stage kidney disease, accompanied by anemia, and undergoing dialysis treatment; (4) diagnosed with early-stage Parkinson's disease.Other neurodegenerative and auto-immune conditions will be considered as funding allows. ErgoD2® Our ErgoD2® formulations utilize organically cultivated specialty mushrooms available from a number of domestic and international suppliers that are generally accepted as safe (GRAS) and are increasingly being sold to upscale restaurants and organic/specialty food stores throughout North America.Certain species of these specialty mushrooms contain naturally higher concentrations of Ergo and D2 than the standard white, brown, and Portobello typically sold at grocery stores.Our research has identified which species and suppliers provide the optimal nutritional profiles for our ErgoD2® formulations and we routinely test our raw and finished ingredients to ensure quality control and confirm that these nutritional profiles are maintained. The mushroom fruit bodies are dried, milled into powder, blended, and then enhanced using a patented UV light enrichment process that naturally increases vitamin D2 content by over 2000% within seconds.We have also developed extraction methods that separate the Ergo and other water-soluble cofactors from the D2, chitin-glucans and other solids contained in the UV enriched powder.These functional ingredients can then be encapsulated or used in medical foods and other branded products.Our manufacturing processes for ErgoD2® are 100% USDA certified organic and are being performed in-house by Entia technicians.Management intends to expand its manufacturing volumes and efficiency as our revenue and funding allows. Functional Ingredients L-Ergothioneine (Ergo) is a naturally occurring amino acid and master antioxidant that mammals are incapable of producing.Acquired exclusively from the diet, Ergo is carried to cells throughout the body by a unique and specific genetic transporter (human gene symbol SLC22A4).Research studies and peer-reviewed articles have reported that Ergo has the ability to act as a chelator and/or chaperone for iron and is a potent cytoprotectant that is required for normal cell physiology and DNA protection from free radicals. Working with Lifespan Biosciences in 2011 and 2012, we identified an antibody that detects Ergo transporter activity in both human and animal tissues using immunohistochemistry (IHC).Our research has confirmed high concentrations of the Ergo transporter in a number of serious non-communicable chronic conditions and at the sites of rapidly dividing cells (macrophages and stem cells) suggesting the body genetically requires Ergo to prevent/repair damage from inflammation and free radicals and to support the production and maintenance of healthy cells. Vitamin D is an essential antioxidant that is frequently called the sunshine vitamin. Vitamin D can be manufactured in mammals through skin exposure to sunlight or ingested from the diet.Like Ergo, sufficient levels of Vitamin D are vital to upkeep of a strong immune system and cell proliferation and differentiation.Deficiency has been linked to various health problems including CKD, hair loss, obesity, diabetes, cancer, heart disease, inflammatory illnesses, depression, multiple sclerosis, and other neurodegenerative diseases. Vitamin D is primarily available in two active form; Ergocalciferol (D2) and Cholecalciferol (D3), and is an important food additive currently used in a variety of fortified food products including milk, margarine, cereal, orange juice, and vitamin supplements.Vitamin D2 is plant based and produced in naturally high concentrations within mushrooms.Ingestible forms of Vitamin D3 are typically non-vegan and extracted from animal lanolin or chemically synthesized.Entia’s patented UV light enrichment technology safely increases the D2 content in mushrooms by more than 2000% within seconds. 6 Table of Contents Our Products We have been developing and studying the application of our ErgoD2® platform technology and functional ingredients in medical foods and other consumer health and wellness brands that address multi-billion dollar market opportunities.Our primary focus has been on three core products: GROH® is an emerging line of natural beauty products for the professional salon and spa industry.GROH® is the first product line developed by Entia that utilizes the ErgoD2 technology in topical formulations as well as ingestible supplements.GROH®, is positioned as a boutique medical luxury line and is sold through high-end salon and day spas.GROH® represents an evolution in natural and organic products that target the health conscious consumer looking for natural effective products to support healthy hair, scalp, skin and nails. Entia began selectively positioning GROH® within the industry’s premier organizations, thought leaders, and trend setters in February of 2014 and include Mario Tricoci (Chicago), Gadabout Salon (Arizona), Visible Changes (Houston), Gene Juarez (Seattle), Anastasia (Portland), and many others. The successful positioning campaign lead to an agreement with one of the largest independent cosmetic distributors in the US, servicing more than 24,000 salons nation-wide, Star Companies (Star).Star’s companies are known to the industry for their ability to successfully enter new products into the market and currently distribute many professional brands for companies like L’Oreal including Redken and Pureology.The initial order was shipped on December 31, 2014 and represents a significant increase in revenues for the fiscal year 2014. Distribution began on January 12, 2015 and has resulted in more than 100 new resellers, exceeding management’s expectations. ErgoD2 Hemo™ is a medical food for treatment of anemia and is projected to be commercially available in late 2016 following successful completion of two clinical trials that independently confirm the product’s efficacy.ErgoD2 Hemo™ helps the body naturally achieve iron homeostasis and potentially reduces or delays the need for costly hemodialysis drugs and the risks of potential side effects from current therapies ESA like Epogen®.In a 2013-2014 pilot study involving 20 diabetic patients, 4 months use of ErgoD2 HemoTM showed a statistically significant increase in blood iron levels though no participants were taking iron supplements.In addition, ErgoD2® reduced Total Iron-Binding Capacity and increased Percent Iron Saturation suggesting that ErgoD2® modulates the iron regulatory system in favor of iron export from cells. ErgoD2 Neuro™ is a medical food that is being developed to treat dysfunctional iron metabolism in neurodegenerative conditions, such as, Parkinson’s disease and multiple sclerosis.Entia started a preclinical confirmational Parkinson’s disease (PD) study in a murine model of PD in the 3rd-4th quarter 2014. This study was financed by a grant from the Michael J. Fox Foundation (MJFF) and is designed to build upon an initial study that was successfully conducted in collaboration with Dr. Jack Rogers, Ph.D., at the Massachusetts General Hospital Neurochemistry Laboratory, in which ErgoD2® was shown to increase muscle strength and reduce the toxic buildup of midbrain alpha-synuclein levels.With the successful conclusion of the second study, performed by independent clinical research organizations (CRO’s) we hope to receive more support from the MJFF regarding follow-on scientific studies to advance PD treatments. Patent License and Acquisition Agreements The following patent applications were assigned to us by our Chairman and Chief Executive Officer, Marvin S. Hausman, M.D.: US patent application No. 61/277,150 filed September 21, 2009 entitled “Vitamin Fortified Mushrooms and Fungi for Increasing Survivability and Longevity”. Assigned November 9, 2009. US patent application No. 61/280,578 filed November 5, 2009 entitled “Vitamin Fortified Mushrooms and Fungi for Increasing Resistance to Oxidative Stress”.Assigned November 9, 2009. US patent applicationNo. 61/335394 files January 6, 2010 entitled “Vitamin D Enriched Mushrooms and Fungi for Treating Alzheimer’s Disease, Taupathies, and Other Disease States Associated with Amyloid Precursor Protein.” Assigned January 2010. 7 Table of Contents US patent application No. 12/887,276, PCT US10/49684 filed on September 21, 2010 entitled:“Vitamin D2 Enriched Mushrooms and Fungi For Treatment of Oxidative Stress, Alzheimer’s Disease and Associated Disease States.”Assigned September 21, 2010.This application claims priority under 35 U.S.C.119 to the above 3 provisional applications which are incorporated in this patent by reference in their entirety. US patent application No. 61/496,321 filed on June 13, 2011 entitled “A Nutritional Approach to the Control of Anemia and Prevention of Associated Comorbid States with the Use of Ergothioneine.”Assigned to Entia by Marvin S. Hausman, M.D. on June 13, 2011.. International application published on December 20,2012, PCT/US2012/042131; Entitled: “A Nutritional Approach to the Control of Anemia, Diabetes and Other Diseases or Conditions and Prevention of Associated Comorbid States with the Use of Ergothioneine.” US patent application No. 61/581,480 filed on December 29, 2011 entitled “A Nutritional Approach to the use of Ergothioneine for Hair and Nail Growth.”Assigned to Entia by Marvin S. Hausman, M.D. on December 29, 2011. International application filed December 21,2012, PCT/US12/71170; Entitled: “A Nutritional Approach to the Use of Ergothioneine and Vitamin D2 for Hair, Nail and Skin Growth.” Assigned to Entia by Marvin S. Hausman, M.D. PCT/US 2008/056234 Serial number 12/529,859 entitled “Use of Ergothioneine as a Preservative in Foods and Beverages” inventors Beelman, R.B. and M. Hausman, PCT filed on March 7, 2008.Assigned to Entia on November 10, 2009 by Hausman, Beelman, and Sobol.Issued in the Nation of Canada in 2011. US patent application No. 13/363,579 filed on February 1, 2012 entitled “Anti-inflammatory Approach to Prevention and Suppressionof Post-Traumatic Stress Disorder, Traumatic Brain Injury, Depression, and Associated Disease States.” Assigned to Entia by Marvin S. Hausman, M.D. PCT/US 13/47853 filed on June 26,2013 entitled “A Nutritional Approach to Improving Athletic Performance and Reducing Injury with L-Ergothioneine and/or Vitamin D2.” Assigned to Entia by Marvin S. Hausman, M.D. On November 10, 2009, we acquired rights to the patent applicationPCT/US 2008/056234 Serial number 12/529,859 entitled “Use of Ergothioneine as a Preservative in Foods and Beverages.”The transfer of the patent to Entia was subject to an “Assignment and Assumption” agreement between Dr. Philip Sobol, Dr. Robert Beelman, and Dr. Marvin Hausman.Under that agreement, Entia agreed to issue a maximum of 150,000 shares of common stock to the assignors upon the first to occur of the following events:upon issuance of the patent in the U.S. (100,000 shares), upon issuance of the patent in the first European Union jurisdiction (50,000 shares), if Entia enters into a license agreement for the patent with any third party (150,000 shares), or upon the successful commercialization of any product or technology covered by the patent (50,000 shares).Upon the successful commercialization of any product or technology covered by the patent, we will pay the assignors a royalty equal to 3% of net sales of any such product or technology and/or 20% of any sublicensing payments if the patent is sublicensed.The patent was issued in Canada in February 2011 and 100,000 shares were issued on April 27, 2011. On March 9, 2010, Entia acquired from the University of Cologne, Cologne, Germany, an exclusive license to the patent application entitled; “Identification of Ergothioneine Transporter and Therapeutic Uses Thereof.”Patent application No. PCT/EP 2005/005613 entitled; “Identification of Ergothioneine Transporter and Therapeutic Uses Thereof.” Filed on May 24, 2005, US Patent Application No. 11/569,451 filed on June 25, 2007.On March 9, 2010 Entia acquired from the University of Cologne, Cologne, Germany, an exclusive license agreement to this patent application.Issued in the Nation of Canada in 2012.; Issued in the US and Israel in 2013. In June 2010, Entiaacquired from The Penn State Research Foundation (PSRF) an exclusive license to US patent application No. 12/386,810 entitled “Methods of Use and Rapid Generation of Vitamin D2 from Mushrooms and Fungi Using Pulsed UV-light.” filed on April 23, 2009 and based on 61/047,268 entitled “Methods and Compositions for Improving the Nutritional Content of Mushrooms and Fungi” filed April 23, 2008.Issued in the US in 2013 and issued in the Nation of Canada in 2014. Under the Exclusive License Agreement with PSRF, Entia undertook to pay a royalty on net sales of dietary supplements and nutraceutical or medical foods, functional ingredients and other products -utilizing the patented technology.Entia also undertook to pay the costs of filing, prosecuting and maintaining and defending the licensed patent and undertook to obtain and carry commercial general liability insurance for not less than $1 million per occurrence for personal injury or death once it begins to manufacture products based on the patented technology. 8 Table of Contents Production, Distribution and Marketing In 2012, Entia began to integrate the enrichment, encapsulation and bottling process of its supplement products into its manufacturing, fulfillment and operation center located in Sherwood, Oregon. During 2013, Entia expanded its production capabilities to include the manufacturing & bottling process related to its GROH® branded soaps, lotions and conditioners. We utilize several methods of marketing and distribution for our branded products.Consumer products are marketed direct to the consumer primarily through the internet utilizing a variety of e-commerce channels, such as, direct email marketing, social media outlets and e-commerce sites like Totalnutraceutical.com and Amazon.com.Our GROH® line of products are primarily marketed to reseller networks made up of high-end salons and day spas.We have also engaged with several Distribution partners to accelerate the launch of the products within the Salon and Spa industry.The success of managements positioning campaign made it possible to sign an agreement with one of the largest independent cosmetic distributors in the US, servicing more than 24,000 salons nation-wide, Star Companies (Star).Star’s companies are known to the industry for their ability to successfully enter new products into the market and currently distribute many professional brands for companies like L’Oreal including Redken and Pureology. Competitive Environment The medical foods, dietary supplements and beauty markets are highly competitive, with many well-known and established suppliers. The biotechnology industry is subject to rapid change.New products are constantly being introduced to the market.Our ability to remain competitive depends on our ability to develop and manufacture new products in a timely and cost effective manner, to accurately predict market transitions, and to effectively market our products.Our future financial results will depend to a great extent on the successful introduction of several new products.We cannot be certain that we will be successful in selecting, developing, contract manufacturing and marketing new products. The success of new product introductions depends on various factors, including, but not limited to the following: · proper new product selection; · availability of raw materials; · pricing of raw materials; · timely delivery of new products; · regulatory allowance of the products;and · customer acceptance of new products. We face challenges in developing new products, primarily with funding development costs and diversion of management time.On a regular basis, we will evaluate opportunities to develop new products through product line extensions and product modifications.There is no assurance that we will successfully develop product line extensions or integrate newly developed products into our business.In addition, there are no assurances that newly developed products will contribute favorably to our operations and financial condition.Our failure to develop and introduce new products on a timely basis could adversely affect our future operating results. Industry The nutritional supplements and beauty industries are intensely competitive. Beauty Segment - The beauty industry today encompasses far more than cosmetics and skin care products, though they are still a significant portion of the sector. A wide range of services and products are available and the beauty industry now also encompasses hair styling and hair removal, nail and tanning salons, massage parlors, shower and shaving products, perfumes, colognes and more. 9 Table of Contents Nutritional Supplements - includes companies that manufacture and distribute products which are generally intended to enhance the body's performance as well as to enhance well-being. Nutritional supplements include vitamins, minerals, dietary supplements, herbs, botanicals and compounds derived therefrom.Opportunities in the nutritional supplements industry were enhanced by the enactment of the Dietary Supplement Health and Education Act of 1994 ("DSHEA").Under DSHEA, vendors of dietary supplements are now able to educate consumers regarding the effects of certain component ingredients.However, they are subject to many existing and proposed new regulations regarding labeling and advertising of such products.See “Government Regulation” below. Competition The beauty industry is characterized by the skin care, makeup, fragrance and hair care segments and undergoes vigorous competition throughout the world.Brand recognition, quality, performance and price have a significant impact on consumers’ choices among competing products and brands.Advertising, promotion, merchandising, the pace and timing of new product introductions, line extensions and the quality of in-store demonstrations also have a significant impact on consumers’ buying decisions. The GROH® brand is an emerging boutique medical luxury line which seeks to align itself within the ‘Beauty of Wellness’ category of professional products.The Beauty of Wellness category is becoming more attractive to high-end salons and day spas seeking to increase revenue growth through retail product offerings without having to replace their existing hair and skincare products lines.Consumers within this category are seeking to support their healthy lifestyle changes and are seeking products that are natural and effective but free of dyes, chemicals, parabens, and the like. We compete against a number of companies, some of which have substantially greater resources than we do. Our principal competitors consist of large, well-known, multinational manufacturers and marketers of skin care, makeup, fragrance and hair care products, most of which market and sell their products under multiple brand names.They include, among others, L’Oreal S.A.; Shiseido Company, Ltd.; LVMH Moët Hennessey Louis Vuitton; Coty, Inc.; The Procter & Gamble Company; and Avon Products, Inc.We also face competition from a number of independent brands, as well as some retailers that have developed their own beauty brands The global nutritional supplements industry (which includes the nutraceutical and medical foods segments) is quite fragmented, with many small and large companies participating. The fragmented nature of the industry offers scope for mergers, acquisitions and new companies to rise to leadership positions provided they bring new innovative products to the market.The four major players in the global nutritional supplements industry include Atrium Innovations, Glanbia Plc, NBTY Inc., and Herbalife Ltd. These companies market and distribute their products through various channels including: retail, multi-level marketing, e-commerce, and direct to consumer marketing (direct mail, TV & Radio infomercials, and email). The market is highly sensitive to the introduction of new products and management has positioned Entia as an emerging biotechnology company with collaborative research projects at major universities, including but not limited to Massachusetts General Hospital, Boston, MA, Pennsylvania State University, State College, Pennsylvania and University of Cologne, Cologne, Germany.This position has allowed Entia to obtain a significant portfolio of intellectual property, which is being utilized to secure the manufacturing process and the intended applications for our new products.Furthermore, we will align our products, when advantageous, to take advantage the protection granted under the Orphan Drug Act, which allows for the development of medical foods to treat specific disease conditions.This approach will decrease many of the barriers to entry and facilitate Entia’s ability to bring new innovative products to market. Government Regulation The term “medical food” means a food which is formulated to be consumed or administered internally under the supervision of a physician and which is intended for the specific dietary management of a disease or condition for which distinctive nutritional requirements, based on recognized scientific principles, are established by medical evaluation. See 21 U.S.C. § 360ee(b)(3). 10 Table of Contents In the Nutrition Labeling and Education Act of 1990 (“NLEA”), Congress incorporated the definition of medical foods contained in the Orphan Drug Amendments of 1988 into 21 U.S.C. § 343(q)(5)(A)(iv) of the FDCA and exempted medical foods from the nutrition labeling, health claim, and nutrient content claim requirements applicable to most other foods. The final rule on mandatory labeling (58 FR 2079 at 2151, January 6, 1993) exempted medical foods from the nutrition labeling requirements and incorporated the statutory definition of a medical food into the agency’s regulations in regulation 21 C.F.R. § 101.9(j)(8). The FDA enumerated criteria that were intended to clarify the characteristics of medical foods. The regulation provides that a food may claim the exemption from nutrition labeling requirements only if it meets the following criteria in § 101.9(j)(8): · It is a specially formulated and processed product (as opposed to a naturally occurring foodstuff used in its natural state) for the partial or exclusive feeding of a patient by means of oral intake or enteral feeding by tube; · It is intended for the dietary management of a patient who, because of therapeutic or chronic medical needs, has limited or impaired capacity to ingest, digest, absorb, or metabolize ordinary foodstuffs or certain nutrients, or who has other special medically determined nutrient requirements, the dietary management of which cannot be achieved by the modification of the normal diet alone; · It provides nutritional support specifically modified for the management of the unique nutrient needs that result from the specific disease or condition, as determined by medical evaluation; · It is intended to be used under medical supervision; and · It is intended only for a patient receiving active and ongoing medical supervision wherein the patient requires medical care on a recurring basis for, among other things, instructions on the use of the medical food. 58 Fed. Reg. 2079 at 2185. Medical Foods are Protected Under the Proxmire Amendments and DSHEA Congress enacted legislation (Pub. L. 94-278, Title V, April 22, 1976) that became section 411 of the act (21 USC 350) (known as the “Proxmire Amendment”). This amendment prevents the FDA from classifying any vitamin or mineral as a drug solely because it exceeds a potency level that is deemed to have a nutritionally sound rationale. In order to be excluded from regulation as a "drug" under the provisions of 21 USC § 350(a) and 21 USC § 350(b) or, in other words, in order to be a food to which 21 USC § 350 applies, a product must, under the definition of that phrase in 21 USC § 350(c), be a food for humans which is a food for special dietary use, (A) which is [a] vitamin , and (B) which – (i) is intended for ingestion in tablet, capsule, powder, softgel, gelcap, or liquid form, or (ii) if not intended for ingestion in such a form, is not represented as conventional food and is not represented for use as a sole item of a meal or of a diet. United States v. Ten Cartons, 888 F. Supp. 381, 1995 U.S. Dist. LEXIS 3925 (E.D.N.Y.1995). Compliance with Environmental Laws We are not aware of any environmental laws that have been enacted, nor are we aware of any such laws being contemplated for the future, that impact issues specific to our business.In our industry, environmental laws are anticipated to apply directly to the owners and operators of companies.They do not apply to companies or individuals providing consulting services, unless they have been engaged to consult on environmental matters.We are not planning to provide environmental consulting services. Employees We currently have seven full-time employees. Our Chief Executive Officer and Acting Chief Financial Officer, Marvin S. Hausman, M.D., our Chief Operating Officer Devin Andres (who also serves as President of TNS) have been employees since October 28, 2011.In addition William Meyer, is head of Production, Daniel Wanvig, investor relations and we have three administrative employees. We utilize a number of part-time employees to manufacture and produce products. 11 Table of Contents Item 1A. Risk Factors. Risk Factors Relating to Our Company We have significant outstanding debt which we must repay with interest and limited cash flows from operations from which to repay debt. We currently have aggregate debt in the principal amount of $499,000 with $50,000 of debt at 6% per annum interest, $199,000 of debt at 8% per annum, $235,000 of debt at 10% per annumand $15,000 of debt at 0% per annum.Of this aggregate principal debt, $75,000 plus accrued interest is due on demand, $25,000 plus accrued interest is due in March 2015, $152,500 plus accrued interest is due in April 2015, $53,000 plus accrued interest is due in May 2015, $30,000 plus accrued interest is due in August 2015, $63,500 plus accrued interest is due in September 2015, $35,000 plus accrued interest is due in October 2015, $15,000 is due in November 2015 and $50,000 plus accrued interest is due in December 2015.All of the debt is convertible into shares of our company at the option of the payee.Given that our revenues have not been sufficient to allow for repayment of this debt, we will likely have to undertake private placements of new debt or equity securities to repay these obligations. We may not be able to raise sufficient capital or generate adequate revenue to meet our obligations and fund our operating expenses. Failure to raise adequate capital and generate adequate sales revenues to meet our obligations, including our debt, of which the principal amount of $499,000 is due during 2015, pay our significant accounts payable and accrued expenses of $569,169 and develop and sustain our operations could result in reducing or ceasing our operations.If we are unable to raise sufficient funds from additional borrowing or private placements of equity securities to meet our debt obligations, we may default on that debt, leaving us unable to continue in business.If we do not pay certain of our accounts payable, we may lose crucial services rendered to our company.Additionally, even if we do raise sufficient capital and generate revenues to support our operating expenses, there can be no assurances that the revenue will be sufficient to enable us to develop business to a level where it will generate profits and cash flows from operations.These matters raise substantial doubt about our ability to continue as a going concern. We expect losses in the future because we have generated limited revenue. We have generated limited revenues and we expect losses over the next year since we have modest revenues to offset the expenses associated in executing our business plan.As disclosed in this annual report on Form 10-K for the year ended December 31, 2014, our revenues increased substantially from $314,746 for the fiscal year ended December 31, 2013 to $656,342 for the fiscal year ended December 31, 2014 with a net loss decreasing from $(3,192,427) for the fiscal year ended December 31, 2013 to $(2,296,591) for the fiscal year ended December 31, 2014.We cannot guarantee that we will ever be successful in generating substantial revenues in the future or becoming profitable.We recognize that if we are unable to generate substantial revenues, we will not be able to earn profits or continue operations as a going concern.There is only a limited corporate history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. As discussed in the Notes to the Consolidated Financial Statements included in this annual report for our fiscal year ended December 31, 2014 we had a working capital deficit of $(502,517).We had a net loss of $(2,296,591) for the year ending December 31, 2014 and an accumulated deficit of $(10,816,942) from inception (July 19, 2007) through December 31, 2014. These factors raise substantial doubt that we will be able to continue operations as a going concern, and our independent auditors included an explanatory paragraph regarding this uncertainty in their audit report.Our ability to continue as a going concern is dependent upon our generating cash flow sufficient to fund operations and reducing operating expenses.Our business plans may not be successful in addressing these issues.If we cannot continue as a going concern, our stockholders may lose their entire investment in us. 12 Table of Contents Our future profitability is uncertain. We cannot predict our ability to reduce our costs or achieve profitability.Our research and development expenses are expected to increase as we develop and clinically test new potential products.As evidenced by the substantial net losses during 2014 and 2013, losses and expenses may increase and fluctuate from quarter to quarter.There can be no assurance that we will ever achieve profitable operations. We have a limited operating history as an independent public company and we may be unable to operate profitably as a stand-alone company.In order to establish our business, we will need to rely on the sales of our products and we incur expenses for advertising, information systems, rent and additional personnel to support these activities in addition to the salary expenses already mentioned.We therefore expect to incur substantial operating losses for the foreseeable future.Our ability to become profitable depends on our ability to have successful operations and to generate and sustain sales, while maintaining reasonable expense levels, all of which are uncertain in light of our absence of any prior operating history. We may not be able to successfully put in place the financial, administrative, and managerial structure necessary to operate as fully reporting independent public company and the development of such structure will require a significant amount of management's time and other resources. Our business is sensitive to public perception.If any product we develop proves to be harmful to consumers or if scientific studies provide unfavorable findings regarding their safety or effectiveness, then our image in the marketplace would be negatively impacted. Our results of operations may be significantly affected by the public’s perception of our company and similar companies.In addition, our business could be adversely affected if any of our future products prove to be harmful to consumers or if scientific studies provide unfavorable findings regarding the safety or effectiveness of our products or any similar products.Moreover, the U.S. FDA could potentially regulate our industry in the future and adversely affect our marketing ability and success.While quality control testing is conducted on the ingredients in such products, we are highly dependent upon consumers' perception of the overall integrity of the dietary supplements business.The safety and quality of products made by competitors in our industry may not adhere to the same quality standards that ours do, and may result in a negative consumer perception of the entire industry.If our products suffer from negative consumer perception, it is likely our sales will slow and we will have difficultly generating revenues. If our products do not have the healthful effects intended, our business may suffer. In general, our products consist of regulated medical foods and certain consumer products which are classified in the United States as “dietary supplements” which we believe do not require approval from the FDA or other regulatory agencies prior to sale.Although many of the ingredients in such products are vitamins, minerals, herbs and other substances for which there is a long history of human consumption, they may also contain innovative ingredients or combinations of ingredients.Although we believe all of such products and the combinations of ingredients in them are safe when taken as directed, there is little long-term experience with human or other animal consumption of certain of these innovative product ingredients or combinations thereof in concentrated form.The products could have certain side effects if not taken as directed or if taken by a consumer that has certain medical conditions.In addition, such products have been proven to be more effective when taken in accordance with certain instructions which include certain dietary restrictions.Therefore, such products may not be effective if such instructions are not followed.Furthermore, there can be no assurance that any of the products, even when used as directed, will have the effects intended or will not have harmful side effects.If any of such products were shown to be harmful or negative publicity resulted from an individual who was allegedly harmed by one product, it could hurt our business, profitability and growth prospects. We may not be able to compete with larger sales contract companies, the majority of whom have greater resources and experience than we do. The market for nutraceutical and medical food products is highly competitive.Numerous manufacturers and distributors compete with us for customers throughout the United States, Canada and internationally in the packaged nutritional supplement industry selling products to retailers such as mass merchandisers, drug store chains, independent pharmacies, and health food stores.Many of our competitors are substantially larger and more experienced than we are.In addition, they have longer operating histories and have materially greater financial and other resources than we do.They therefore have the advantage of having established reputations, brand names, track records, back office and managerial support systems and other advantages that we will be unable to duplicate in the near future.Many of these competitors are private companies, and therefore, we cannot compare our revenues with respect to the sales volume of each competitor.If we cannot compete in the marketplace, we may have difficulty selling our products and generating revenues.Additionally, competition may drive down the prices of our products, which could adversely affect our cost of goods sold and our profitability, if any. 13 Table of Contents We are also subject to competition from many drug companies due to the fact that some of our products have what we believe to be health benefits that certain drugs are created to produce. We are also subject to competition in the attraction and retention of employees.Many of our competitors have greater financial resources and can offer employees compensation packages that are difficult for us to compete with. We depend upon our executive officers and key personnel. Our performance depends substantially on the performance of our executive officers.Our Chief Executive Officer and acting Chief Financial Officer, Marvin S. Hausman, M.D, is the inventor of the process and formulas used to contract manufacture the future products to be sold by us.We anticipate that he will be the developer of any additional products that we plan to add to our product line.Our Chief Operating Officer, Devin Andres, is responsible for our day-to-day operations.The loss of services of our chief executive officer or our COO could have a material adverse effect on our business, revenues, and results of operations or financial condition.We do not maintain key person life insurance on the lives of our officers or key employees but have agreed to do so when our financial condition will allow. The success of our business in the future will depend on our ability to attract, train, retain and motivate high quality personnel.Competition for talented personnel is intense, and we may not be able to continue to attract, train, retain or motivate other highly qualified technical and managerial personnel in the future.In addition, market conditions may require us to pay higher compensation to qualified management and technical personnel than we currently anticipate.Any inability to attract and retain qualified management and technical personnel in the future could have a material adverse effect on our business, prospects, financial condition, and/or results of operations. Our success is dependent upon our ability to protect and promote our proprietary rights. Our success will depend in large part on our ability to protect and promote our proprietary rights to our formulas and proprietary processes and ingredients. Our ability to compete effectively depends, to a significant extent, on our ability to maintain the proprietary nature of our intellectual property.There can be no assurance that the scope of the steps we take to protect all of our interests cannot be circumvented, or that it will not violate the proprietary rights of others, or that we will not be prevented from using our product if challenged.In fact, even if broad enough, others may still infringe upon our rights, which will be costly to protect.Furthermore, the laws of other countries may less effectively protect our proprietary rights than U.S. laws. Infringement of our rights by a third party could result in uncompensated lost markets and revenue opportunities. We are at risk for product liability claims and require adequate insurance to protect us against such claims.If we are unable to secure the necessary insurance coverage at affordable cost to protect our business against any claims, then our exposure to liability will greatly increase and our ability to market and sell our products will be more difficult since certain customers rely on this insurance in order to distribute our products. We are also constantly at risk that consumers and users of our products will bring lawsuits alleging product liability.We are not aware of any claims pending against us that would adversely affect our business.While we will continue to attempt to take what we consider to be appropriate precautions, these precautions may not protect us from significant product liability exposure in the future.We currently do not have any product liability insurance and there can be no assurance that even if we were to attempt to obtain such insurance that we will be able to obtain, retain coverage or that this coverage will be cost-justified or sufficient to satisfy any future claims.If we are sued, we may not have sufficient resources to defend against the suit or to pay damages.A material lawsuit could negatively impact our business. 14 Table of Contents Our officers/directors own a significant interest in our voting stock which could limit the ability of the other shareholders to express their voice and result in decisions adverse to the interests of our general shareholders. Our officers/directors, in the aggregate, beneficially own approximately or have the right to vote approximately 45% of our outstanding common stock.As a result, these stockholders, acting together, could influence matters submitted to our stockholders for approval including: · election of our board of directors; · removal of any of our directors; · significant corporate transactions; · amendment of our Articles of Incorporation or bylaws; and · adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. In addition, the future prospect of sales of significant amounts of shares held by our directors and executive officers could affect the market price of our common stock if the marketplace does not orderly adjust to the increase in shares in the market and the value of your investment in the company may decrease.Management's stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. Risks Relating To Our Common Shares We have incurred increased costs as a result of being a public company. As a public company, we have incurred significant legal, accounting and other expenses that we did not incur as a private company.In addition, the Sarbanes-Oxley Act of 2002, as well as related rules adopted by the Securities and Exchange Commission, has imposed substantial requirements on public companies, including certain corporate governance practices and requirements relating to internal control over financial reporting.We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly.In addition, in the future we will be required to document, evaluate, and test our internal control procedures under Section404 of the Sarbanes-Oxley Act and the related rules of the Securities and Exchange Commission which will be costly and time consuming.Effective internal controls are necessary for us to produce reliable financial reports and are important in helping prevent financial fraud.If we are unable to achieve and maintain adequate internal controls, our business and operating results could be harmed. We may issue shares of preferred stock in the future that may adversely impact your rights as holders of our common stock. Our articles of incorporation authorize us to issue up to 5,000,000 shares of preferred stock.To date, we have issued an aggregate of 200,807 shares of Series A Preferred Stock, with each preferred share convertible into 10 shares of common stock. Our board of directors has the authority to fix and determine the relative rights and preferences of preferred shares, as well as the authority to issue such shares, without further stockholder approval.As a result, our board of directors could authorize the issuance of additional series of preferred stock that would grant to holders of such preferred shares preferred rights to our assets upon liquidation, the right to receive dividends before dividends are declared to holders of our common stock, and the right to the redemption of such preferred shares, together with a premium, prior to the redemption of the common stock.To the extent that we do issue such additional shares of preferred stock, your rights as holders of common stock could be impaired thereby, including, without limitation, dilution of your ownership interests in us.In addition, shares of preferred stock could be issued with terms calculated to delay or prevent a change in control or make removal of management more difficult, which may not be in your interest as holders of common stock. We may, in the future, issue additional common shares, which would reduce investors' percent of ownership and may dilute our share value. Our Articles of Incorporation authorize the issuance of 150,000,000 shares of common stock.The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders.We may value any common stock issued in the future on an arbitrary basis.The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. 15 Table of Contents Our common shares are subject to the "Penny Stock" Rules of the SEC and the trading market in our securities is limited, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock.The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (a) that a broker or dealer approve a person's account for transactions in penny stocks; and (b) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: (a) obtain financial information and investment experience objectives of the person; and (b) make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: (a) sets forth the basis on which the broker or dealer made the suitability determination; and (b) that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our Common shares and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because we do not intend to pay any cash dividends on our common stock, our stockholders will not be able to receive a return on their shares unless they sell them. We intend to retain any future earnings to finance the development and expansion of our business.We do not anticipate paying any cash dividends on our common stock in the foreseeable future. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them.There is no assurance that stockholders will be able to sell shares when desired. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. Our corporate headquarters is located at 13ualatin-Sherwood Road #800, Sherwood, OR 97140.We believe our current office space is adequate for our immediate needs; however, as our operations expand, we may need to relocate and secure additional office space. Item 3.Legal Proceedings. From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business.However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are not presently a party to any material litigation, nor to the knowledge of management is any litigation threatened against us, which may materially affect us. Item 4.Mine Safety Disclosures. Not Applicable 16 Table of Contents PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a) Market Information Entia Biosciences, Inc. common stock, $0.001 par value, is quoted on the OTC-Bulletin Board under the symbol:ERGO.OB.The stock was initially cleared for trading on the OTC-Bulletin Board on November 1, 2007. The table below sets forth the high and low bid prices of our common stock for each quarter shown,Quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. OTC Bulletin Board (Symbol "ERGO") Period High (US $) Low (US $) First Quarter 2013 Second Quarter 2013 Third Quarter 2013 Fourth Quarter 2013 First Quarter 2014 Second Quarter 2014 Third Quarter 2014 Fourth Quarter 2014 These bid prices are estimates only, based on price graph information. (b) Holders of Common Stock As of December 31, 2014, there were approximately 166 shareholders of record of our common stock with 15,512,927 total shares outstanding. (c) Dividends In the future we intend to follow a policy of retaining earnings, if any, to finance the growth of the business and do not anticipate paying any cash dividends in the foreseeable future.The declaration and payment of future dividends on the Common Stock will be the sole discretion of board of directors and will depend on our profitability and financial condition, capital requirements, statutory and contractual restrictions, future prospects and other factors deemed relevant. (d) Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth information about the common stock available for issuance under compensatory plans and arrangements as of December 31, 2014. (a) (b) (c) Plan Category Number of securities to be issued upon exercise of outstanding options, warrants, and rights. Weighted-average exercise price of outstanding options, warrants, and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plan approved by security holders $ Expired/Forfeited $ 17 Table of Contents The Entia Biosciences, Inc. 2010 Stock Incentive Plan was adopted by the board of directors on September 17, 2010 and approved by the stockholders on October 21, 2010.Initially 15 million shares were reserved for issuance under the Plan.On January 1, 2012, 500,000 additional shares were automatically added to the shares reserved for issuance under the Plan, pursuant to an evergreen provision in the Plan.On February 15, 2012, pursuant to a 1:10 reverse stock split the number of shares reserved for issuance under the Plan was reduced from 15,500,000 shares to 1,550,000 shares. During 2013, an additional 50,000 shares were automatically added to the shares reserved for issuance under the Plan and the shareholders, on two separate occasions, approved an additional 1.5 million shares each to be added bringing the total shares reserved to 4.6 million shares.On January 1, 2014, another 50,000 shares were automatically added to the shares reserved for issuance bringing the total to 4.65 million shares. Recent Sales of Unregistered Securities There were no sales of unregistered securities that have not previously been disclosed in our periodic reports. Issuer Purchases of Equity Securities We did not repurchase any of our equity securities during the years ended December 31, 2014 or 2013. Item 6. Selected Financial Data. Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations. Overview of Current Operations Entia Biosciences, Inc. (Entia) is an emerging biotechnology company engaged in the discovery, formulation, production and marketing of functional ingredients that can be used in branded medical foods, nutraceuticals, cosmetics and other products developed and sold by Entia and third parties.Our current portfolio of formulations includes ERGO D2, vitamin D, L-Ergothioneine and curcumin. Through our wholly owned subsidiary Total Nutraceutical Solutions, Inc. (TNS), we currently market nutraceutical products under the GROH® and SANO™ brands direct to consumers online and through leading hair salons and other resellers in North America.TNS currently offersthree natural organic nutraceutical mushroom dietary supplement products, ImmuSANO®, GlucoSANO®, and GROH®, which has been designed to nutritionally support hair follicles and nail beds.ImmuSANOTM is designed to nutritionally address the needs of the immune system by balancing cellular function and promoting a stronger immune system.GlucoSANOTM is designed to assist in maintaining more normal cellular metabolism and stabilizing blood sugar levels. Our formulations, which are highly potent antioxidants, have the nutritional potential to provide multiple health benefits for humans, including balancing iron hemostatis, reducing inflammation, supporting the immune system, promoting healthy joints, increasing stamina, and reducing stress and anxiety.These naturally occurring dietary substances have not been chemically altered, and we believe these products have both health benefits and mass appeal to people wanting natural and non-toxic nutritional-based healthcare.We utilize novel clinical models, biomarkers, and analytical tools to validate the nutritional and clinical efficacy of our formulations and the products that incorporate them.Research and development of new formulations and nutraceutical products are also performed under contract with outside laboratories, such as the Department of Food Science, Pennsylvania State University. 18 Table of Contents Results of Operations for the year ended December 31, 2014 and 2013 Revenues and Cost of Goods Sold (in thousands, except percentages): For the Years Ended, December 31, Change $ % Revenues $ $ $ % Cost of Goods Sold % Revenues.Revenues are generated primarily from the sale of our GROH® line and mushroom-based nutraceutical dietary supplement products and functional ingredients.The 108.5% increase in revenues from 2013 was primarily due to the increase in sales of our GROH® products due to a rebranding/marketing strategy undertaken in 2013 and from a distributor agreement with a major distributor with a nationwide chain of salons. Cost of Goods Sold.Cost of goods sold includes raw materials such as nutraceutical mushrooms, as well as production costs for manufacturing our supplement products.Cost of goods sold for 2014 increased with the increase of revenues compared to 2013. The following is a summary of certain consolidated statement of operations data for the periods: Operating Expenses (in thousands, except percentages): For the Years Ended, December 31, Change $ % Advertising & promotion expenses $ $ $ ) -26.5 % Professional fees % Consulting fees ) -56.5 % General and Administrative expenses (including impairment of intangible assets) ) -20.3
